 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   ADELINA MANZO,                          ) Case No. 5:17-cv-02240-JDE
                                             )
12                                           )
                        Plaintiff,           ) MEMORANDUM OPINION AND
13                                           )
                                             ) ORDER
                   v.                        )
14                                           )
     NANCY A. BERRYHILL, Acting              )
15                                           )
     Commissioner of Social Security,        )
16                                           )
                                             )
17                         Defendant.        )
                                             )
18
19
           Plaintiff Adelina Manzo (“Plaintiff”) filed a Complaint on November 2,
20
     2017, seeking review of the Commissioner’s denial of her application for
21
     disability insurance benefits (“DIB”). The parties filed a Joint Submission (“Jt.
22
     Stip.”) regarding the issues in dispute on August 23, 2018. The matter now is
23
     ready for decision.
24
                                            I.
25
                                        BACKGROUND
26
           On December 17, 2013, Plaintiff submitted her application for DIB.
27
     Administrative Record (“AR”) 173-79. After her application was denied
28
 1   initially and on reconsideration (AR 71, 84), an administrative hearing was
 2   held on August 3, 2016. AR 31, 99. Plaintiff, represented by counsel, appeared
 3   and testified at the hearing before an Administrative Law Judge (“ALJ”), as
 4   did a vocational expert (“VE”). AR 33-58.
 5         On August 30, 2016, the ALJ issued a written decision finding Plaintiff
 6   was not disabled. AR 19-26. The ALJ found Plaintiff had not engaged in
 7   substantial gainful activity from July 13, 2009, the alleged onset date, through
 8   the date she was last insured on September 30, 2014 and found Plaintiff
 9   suffered from the following severe impairments: diabetes mellitus, arthritis,
10   degenerative disc disease, fibromyalgia, degenerative joint disease of the right
11   shoulder, carpal tunnel syndrome, and peripheral neuropathy. AR 21. The
12   ALJ found Plaintiff did not have an impairment or combination of
13   impairments that met or medically equaled a listed impairment and found
14   Plaintiff had the residual functional capacity (“RFC”) to perform a range of
15   light work, but Plaintiff could: (1) lift and carry up to 20 pounds occasionally
16   and 10 pounds frequently; (2) stand, walk, and sit for a total of six hours in an
17   eight-hour workday with normal breaks; (3) frequently climb stairs; (4)
18   frequently balance, stoop, kneel, crouch, or crawl; (5) frequently perform fine
19   and gross manipulation with the right upper extremity; and (6) occasionally
20   perform overhead reaching with the right upper extremity. AR 22-23. Plaintiff
21   could not: (1) use ladders, ropes or scaffolds; (2) be exposed to extreme cold,
22   commercial vibration, fumes, dust, gasses, or other pulmonary irritants;
23   (3) perform work involving exposure to unprotected heights or dangerous
24   machinery. Id.
25         The ALJ determined that Plaintiff was able to perform her past relevant
26   work as a preschool teacher, relying upon the VE’s testimony, evidence in the
27   record, and Plaintiff’s work history, and finding that the past relevant work
28   was not precluded by Plaintiff’s assessed RFC. AR 25. Accordingly, the ALJ
                                             2
 1   concluded that Plaintiff was not under a “disability,” as defined in the Social
 2   Security Act. AR 26.
 3         Plaintiff’s request for review of the ALJ’s decision by the Appeals
 4   Council was denied, making the ALJ’s decision the Commissioner’s final
 5   decision. AR 1-6. This action followed.
 6                                          III.
 7                               LEGAL STANDARDS
 8      A. Standard of Review
 9         Under 42 U.S.C. § 405(g), a court may review the Commissioner’s
10   decision to deny benefits. The ALJ’s findings and decision should be upheld if
11   they are free from legal error and supported by substantial evidence based on
12   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
13   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
14   Substantial evidence means such relevant evidence as a reasonable person
15   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
16   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
17   preponderance. Id. To determine whether substantial evidence supports a
18   finding, the reviewing court “must review the administrative record as a whole,
19   weighing both the evidence that supports and the evidence that detracts from
20   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
21   Cir. 1998). “If the evidence can reasonably support either affirming or
22   reversing,” the reviewing court “may not substitute its judgment” for that of
23   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
24   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
25   rational interpretation, [the court] must uphold the ALJ’s findings if they are
26   supported by inferences reasonably drawn from the record.”).
27         Lastly, even when the ALJ commits legal error, the Court upholds the
28   decision where that error is harmless. Molina, 674 F.3d at 1115. An error is
                                              3
 1   harmless if it is “inconsequential to the ultimate nondisability determination,”
 2   or if “the agency’s path may reasonably be discerned, even if the agency
 3   explains its decision with less than ideal clarity.” Brown-Hunter, 806 F.3d at
 4   492 (citation omitted).
 5      B. Standard for Determining Disability Benefits
 6         When the claimant’s case has proceeded to consideration by an ALJ, the
 7   ALJ conducts a five-step sequential evaluation to determine at each step if the
 8   claimant is or is not disabled. See Molina, 674 F.3d at 1110.
 9         First, the ALJ considers whether the claimant currently works at a job
10   that meets the criteria for “substantial gainful activity.” Id. If not, the ALJ
11   proceeds to a second step to determine whether the claimant has a “severe”
12   medically determinable physical or mental impairment or combination of
13   impairments that has lasted for more than 12 months. Id. If so, the ALJ
14   proceeds to a third step to determine whether the claimant’s impairments
15   render the claimant disabled because they “meet or equal” any of the “listed
16   impairments” set forth in the Social Security regulations at 20 C.F.R. Part 404,
17   Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
18   996, 1001 (9th Cir. 2015).
19         If the claimant’s impairments do not meet or equal a “listed
20   impairment,” before proceeding to the fourth step the ALJ assesses the
21   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
22   the limitations from his impairments. See 20 C.F.R. §§ 404.1520(a)(4),
23   416.920(a)(4); Social Security Ruling (“SSR”) 96-8p. After determining the
24   claimant’s RFC, the ALJ proceeds to the fourth step and determines whether
25   the claimant has the RFC to perform her past relevant work, either as she
26   “actually” performed it when she worked in the past, or as that same job is
27   “generally” performed in the national economy. See Stacy v. Colvin, 825 F.3d
28   563, 569 (9th Cir. 2016).
                                              4
 1         If the claimant cannot perform her past relevant work, the ALJ proceeds
 2   to a fifth and final step to determine whether there is any other work, in light of
 3   the claimant’s RFC, age, education, and work experience, that the claimant
 4   can perform and that exists in “significant numbers” in either the national or
 5   regional economies. See Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir.
 6   1999). If the claimant can do other work, she is not disabled; but if the
 7   claimant cannot do other work and meets the duration requirement, the
 8   claimant is disabled. See Id. at 1099.
 9         The claimant generally bears the burden at each of steps one through
10   four to show that she is disabled, or that she meets the requirements to proceed
11   to the next step; and the claimant bears the ultimate burden to show that she is
12   disabled. See, e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d
13   1428, 1432 (9th Cir. 1995). However, at Step Five, the ALJ has a “limited”
14   burden of production to identify representative jobs that the claimant can
15   perform and that exist in “significant” numbers in the economy. See Hill v.
16   Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
17                                            IV.
18                                      DISCUSSION
19         The parties present two disputed issues (Jt. Stip. at 4):
20         Issue No. 1: Whether the ALJ properly considered relevant medical
21   evidence in assessing Plaintiff’s RFC; and
22         Issue No. 2: Whether the ALJ properly considered Plaintiff’s subjective
23   statements and testimony about her limitations.
24   A.    Consideration of Medical Evidence
25         Plaintiff alleges the ALJ erred by failing to properly consider all of
26   Plaintiff’s symptoms and limitations. Specifically, she complains that the ALJ
27   did not properly contemplate her fibromyalgia and right hand limitation due to
28   carpal tunnel. Jt. Stip. at 5-8.
                                              5
 1         1. Applicable Law
 2         A district court must uphold an ALJ’s RFC assessment when the ALJ
 3   has applied the proper legal standard and substantial evidence in the record as
 4   a whole supports the decision. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th
 5   Cir. 2005). In making an RFC determination, the ALJ may consider those
 6   limitations for which there is support in the record and need not consider
 7   properly rejected evidence or subjective complaints. Id. The Court must
 8   consider the ALJ’s decision in the context of “the entire record as a whole,”
 9   and if the “‘evidence is susceptible to more than one rational interpretation,’
10   the ALJ’s decision should be upheld.” Ryan v. Comm’r Soc. Sec., 528 F.3d
11   1194, 1198 (9th Cir. 2008) (citation omitted).
12          2. Analysis
13               a. Fibromyalgia
14         Plaintiff contends that the ALJ did not properly consider her
15   fibromyalgia. She points out that the ALJ found fibromyalgia to be a severe
16   impairment, but the RFC did not “contemplate” the limitations of that
17   impairment. Jt. Stip. at 5.
18         To the extent Plaintiff suggests that the step-two severe impairment
19   finding necessarily translates to limitations in the RFC, Plaintiff is wrong.
20   When formulating the RFC, the ALJ must consider the step two and three
21   limitations, along with all of the other relevant evidence in the record. See
22   Israel v. Astrue, 494 F. App’x 794, 796 (9th Cir. 2012). The ALJ did that here,
23   finding fibromyalgia was a severe impairment, and then considering “all
24   symptoms” in fashioning Plaintiff’s RFC. AR 23. Plaintiff’s suggestion that,
25   simply because the ALJ found fibromyalgia passed the step-two threshold the
26   impairment necessarily resulted in RFC limitations, improperly equates and
27   imposes a step-two finding on the RFC determination. See Rayford v. Astrue,
28   2012 WL 3839526, at *9 (C.D. Cal. Sept. 5, 2012) (“[t]he fact that an
                                             6
 1   impairment is found to be severe at step two of the sequential process does not
 2   necessarily translate to work-related limitations in the RFC at step four or five
 3   of the sequential process.”); Mitchell v. Astrue, 2010 WL 519703, at *6 (E.D.
 4   Cal. Feb. 12, 2010) (argument – that because ALJ found severe impairment at
 5   step two, impairment must have imposed limitations that should have been
 6   included in RFC – “fails because it tries to impose a step two finding on the
 7   RFC determination”), aff’d, 438 F. App’x 617 (9th Cir. 2011).
 8         Further, the only evidence Plaintiff directs the Court to in support of an
 9   RFC limitation is her fibromyalgia diagnosis. Jt. Stip. at 5. Plaintiff references
10   four notations of fibromyalgia, one in 2011, and three between March and
11   June of 2012. Id., citing AR 295, 297, 300, 303. But, by 2013, treatment notes
12   no longer mention tender points nor was Plaintiff diagnosed with fibromyalgia.
13   AR 283-91. In March 2014, Plaintiff explained to consultative examiner Dr.
14   Bahaa Girgis that she was told by a rheumatologist in Mexico that she may
15   have fibromyalgia. AR 341. Dr. Girgis did not diagnose Plaintiff with
16   fibromyalgia; instead he noted that Plaintiff was in no distress, moved easily,
17   and had no tender points or reduced range of motion. AR 343-45. In July 2015
18   – well after the relevant period ended on September 30, 2014 – a physician’s
19   assistant noted 14 positive fibromyalgia trigger points, and assessed Plaintiff
20   with “probable” fibromyalgia. AR 427. However, the physician’s assistant also
21   noted fibromyalgia improvement the following month. AR 431. Contrary to
22   Plaintiff’s assertion, this sporadic mention of fibromyalgia is insufficient to
23   warrant further restriction to the limited range of light work already assessed
24   by the ALJ. See Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir. 1990) (mere
25   diagnosis of a listed impairment is not sufficient to sustain a finding of
26   disability); Nottoli v. Astrue, 2011 WL 675290, at *3 (E.D. Cal. Feb. 16, 2011)
27   (“a mere recitation of a medical diagnosis does not demonstrate how that
28   condition impacts plaintiff’s ability to engage in basic work activities.”).
                                              7
 1         Finally, even if the ALJ erred by omitting any discussion of this evidence
 2   in the written decision, Plaintiff failed to convincingly demonstrate that it was
 3   reversible (and not harmless) error by the agency. Molina, 674 F.3d at 1115;
 4   Brown-Hunter, 806 F.3d at 492. Plaintiff’s only argument that the diagnosis
 5   had any bearing on the disability outcome is to state that she has “consistently
 6   maintained that [pain from her fibromyalgia] would preclude her ability to
 7   perform and persist at full time competitive employment.” Jt. Stip. at 5.
 8   However, as explained in further detail in Issue No. Two, the ALJ properly
 9   discounted her subjective complaints. Plaintiff has not met her burden of
10   showing prejudice simply by citing her own self-serving belief that she cannot
11   work due to fibromyalgia.
12         For the reasons outlined above, the Court finds the ALJ appropriately
13   contemplated the medical evidence of fibromyalgia.
14                b. Carpal tunnel
15         A similar analysis applies to Plaintiff’s claim the ALJ did not properly
16   consider additional limitations based on Dr. Girgis’s diagnosis of probable
17   carpal tunnel and restriction in the use of her right hand. Jt. Stip. at 6-8.
18         As with fibromyalgia, the ALJ found carpal tunnel syndrome was also
19   one of Plaintiff’s severe impairments. AR 21. As discussed, the ALJ found
20   Plaintiff’s RFC was limited to a reduced range of light exertional work,
21   including lifting and carrying 20 pounds occasionally and 10 pounds
22   frequently, and frequent fine and gross manipulation with the right hand. AR
23   23. This finding was supported by both State agency physicians, who found
24   Plaintiff could perform medium work with frequent handling and unlimited
25   fingering. AR 67, 80-81.
26         Also as with fibromyalgia, Plaintiff told Dr. Girgis tests done in Mexico
27   revealed carpal tunnel in her right hand. AR 342. Dr. Girgis noted those
28   records were not available, and Plaintiff denied using a brace or having any
                                              8
 1   carpal tunnel release surgery, or any hand trauma. Id. During the examination,
 2   Dr. Girgis noted no edema, no joint swelling, no tenderness to touch in the
 3   wrists, and grossly normal range of wrist motion. AR 344. He also found
 4   Plaintiff had 5/5 strength throughout the examination. AR 345. He did,
 5   however, note tingling and numbness over the course of the median nerve of
 6   the right hand induced by tapping. Id. Ultimately, Dr. Girgis diagnosed
 7   “[p]robable” carpal tunnel of the right hand. Id. He then opined Plaintiff could
 8   lift and carry up to 50 pounds occasionally and 25 pounds frequently, and
 9   could “perform gross and fine motor skills of reaching, carrying, lifting, feeling,
10   handling and fingering occasionally using the right hand due to carpal tunnel.”
11   AR 345-46. Plaintiff complains the ALJ did not properly consider Dr. Girgis’s
12   conclusions. Jt. Stip. at 6-7.
13         Plaintiff fails to explain how Dr. Girgis’s probable diagnosis of carpal
14   tunnel results in a disability determination. Young, 911 F.2d at 183-84;
15   Nottoli, 2011 WL 675290 at *3. Plaintiff also fails to explain how Dr. Girgis’s
16   assessment that Plaintiff could perform work at a higher exertional level with
17   the handling/fingering restriction demonstrates disability. The ALJ
18   acknowledged Dr. Girgis’s suggested limitation of occasional manipulative
19   activities with the right hand, and gave substantial weight to Dr. Girgis’s
20   opinion only insofar as it assessed Plaintiff could perform work at the medium
21   level.1 AR 25. The ALJ did not adopt Dr. Girgis’s opinion in its entirety or the
22   limitation at a lower exertional level. See Magallanes v. Bowen, 881 F.2d 747,
23   753 (9th Cir. 1989) (when weighing a medical opinion, the ALJ was not
24   required to adopt wholesale very limitation in an opinion as substantial
25
           1
              Medium work is defined as work that involves “lifting no more than 50
26   pounds at a time with frequent lifting or carrying of objects weighing up to 25
27   pounds.” 20 C.F.R. § 404.1567(c). “If someone can do medium work . . . he or she
     can also do . . . light work.” Id.
28
                                             9
 1   evidence in support of an RFC determination); Howland v. Comm’r Soc. Sec.,
 2   2017 WL 132108, at *5 (E.D. Cal. Jan. 13, 2017) (ALJ’s assignment of
 3   “substantial evidentiary weight” to an opinion indicated that, while he found
 4   that opinion persuasive, he did not adopt in full every limitation contained).
 5   But even so, when the ALJ asked the VE if a hypothetical individual matching
 6   the work level and restrictions outlined in Dr. Girgis’s opinion could perform
 7   her past relevant work as a preschool teacher, the VE testified that she could.
 8   AR 52-53. Moreover, when the ALJ asked the VE if a hypothetical individual
 9   matching the work level and restrictions in Plaintiff’s RFC would perform the
10   past relevant work, the VE testified that such a person could. AR at 53. That
11   testimony is substantial evidence supporting the RFC. See, e.g., Osenbrock v.
12   Apfel, 240 F.3d 1157, 1162-63 (9th Cir. 2001).
13         Accordingly, the ALJ contemplated Plaintiff’s carpal tunnel and assessed
14   an RFC that is supported by substantial evidence. As such, the Court must
15   uphold the RFC assessment. See Bayliss, 427 F.3d at 1217; Brown-Hunter, 806
16   F.3d at 492.
17   B.    Plaintiff’s Subjective Symptom Testimony
18         In Issue No. 2, Plaintiff argues the ALJ improperly discounted her
19   subjective symptom testimony.
20          1. Applicable Law
21         Where a disability claimant produces objective medical evidence of an
22   underlying impairment that could reasonably be expected to produce the pain
23   or other symptoms alleged, absent evidence of malingering, the ALJ must
24   provide “‘specific, clear and convincing reasons for’ rejecting the claimant’s
25   testimony regarding the severity of the claimant’s symptoms.” Treichler v.
26   Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citation
27   omitted); Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004); see also 20
28   C.F.R. § 416.929. The ALJ’s findings “must be sufficiently specific to allow a
                                            10
 1   reviewing court to conclude that the [ALJ] rejected [the] claimant’s testimony
 2   on permissible grounds and did not arbitrarily discredit the claimant’s
 3   testimony.” Moisa, 367 F.3d at 885 (citation omitted). However, if the ALJ’s
 4   assessment of the claimant’s testimony is reasonable and is supported by
 5   substantial evidence, it is not the Court’s role to “second-guess” it. See Rollins
 6   v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Finally, the ALJ’s finding
 7   may be upheld even if not all of the ALJ’s reasons for rejecting the claimant’s
 8   testimony are upheld. See Batson v. Comm’r Soc. Sec. Admin, 359 F.3d 1190,
 9   1197 (9th Cir. 2004).
10          2. Analysis
11         During the administrative hearing, Plaintiff testified she last worked in
12   2009 for the Salvation Army, where she cashiered, stocked, and cleaned. AR
13   35. She stopped working when she felt pain in her back, lost weight, and
14   became depressed. AR 35. She also used to teach preschool, but she can no
15   longer do that either because of her problems lifting and carrying. AR 38. She
16   has pain in her low back, shoulders, knees, elbow, and toes, as well as pain,
17   numbness, and tingling in her left leg. AR 38-41. Her carpal tunnel in her right
18   hand causes pain in the wrist and fingers. AR 40-41. She can lift probably five
19   or eight pounds before she starts feeling pain in her back or shoulders and has
20   problems reaching over her head, but she can reach in front of herself. AR 44-
21   45. She can stand for an hour before she feels pain in her low back and feet and
22   has to alternate standing on her left and right leg every five minutes. AR 4243.
23   When she is at home, she has to sit or lie down for an hour to hour-and-a-half,
24   two times a day. AR 43-44. She can drive, but not far because of her back and
25   shoulder problems. AR 36. She has not had surgery for her shoulder ailments
26   or carpal tunnel. AR 47. She is depressed, which, when bad, causes her to lay
27   in bed. AR 46. For treatment, she takes medicine. AR 37, 39. An injection in
28   her back in July 2016 but it did not help. AR 47-48.
                                             11
 1         The ALJ found Plaintiff’s medically determinable impairments could
 2   reasonably be expected to cause the alleged symptoms, but her statements
 3   “concerning the intensity, persistence[,] and limiting effects of these symptoms
 4   [were] not entirely consistent with the medical evidence and other evidence,”
 5   for the reasons explained in the decision. AR 23. The ALJ offered at least three
 6   reasons for discounting Plaintiff’s subjective symptom testimony: (1) conflict
 7   with the objective evidence; (2) limited, conservative, and inconsistent
 8   treatment during the relevant period; and (3) the medical source opinions
 9   supported significant work capacity. AR 23-25. As explained below, the ALJ
10   provided legally sufficient reasons for discrediting Plaintiff’s subjective
11   symptom testimony.
12         First, the ALJ discredited Plaintiff’s symptom testimony because her
13   allegations were not supported by objective medical evidence. AR 34-37.
14   “Although lack of medical evidence cannot form the sole basis for discounting
15   pain testimony, it is a factor that the ALJ can consider in his credibility
16   analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also
17   Rollins, 261 F.3d at 857. The record shows numerous objective findings and
18   conclusions that conflict with Plaintiff’s allegations of total disability. For
19   example: (1) lumbar and cervical-spine imaging was normal aside from mild
20   degenerative changes at C5-6 with no other significant abnormality; (2)chest
21   imaging was normal; (3) right shoulder imaging showed only mild
22   degenerative changes in one joint, with no soft tissue abnormalities; (4) Dr.
23   Girgis’s examination found normal gait and maneuvering ability, normal range
24   of motion in the spine and all extremities, no abnormalities with regard to the
25   hands or wrists, and full strength in all areas with no evidence of significant
26   neurologic deficiency; (5) Plaintiff’s primary care provider’s September 2014
27   examination indicated no physical abnormality or functional deficiency, and
28   diagnosis were limited to hypertension, insomnia, and neuropathy; and (6)
                                              12
 1   progress notes in October 2014 showed significant improvement in Plaintiff’s
 2   neuropathy, and all other conditions were stable and doing well. AR 24, 280,
 3   331, 343-45, 366, 370, 381, 383. In light of this evidence, the ALJ properly
 4   considered the inconsistency with the objective medical evidence as one of at
 5   least three valid factors supporting the decision to discount Plaintiff’s symptom
 6   testimony. See Burch, 400 F.3d at 681.
 7         Second, the ALJ discredited Plaintiff’s symptom testimony because she
 8   received limited, conservative, and inconsistent treatment. AR 24. The
 9   treatment a claimant received, especially when conservative, is a legitimate
10   consideration in evaluating subjective symptoms. See Parra, 481 F.3d at 750-
11   51 (“evidence of conservative treatment is sufficient to discount a claimant’s
12   testimony regarding severity of an impairment”). The ALJ correctly noted
13   there were few records during the relevant period, and that Plaintiff was
14   treated conservatively with medication. AR at 24. Indeed, at the hearing
15   Plaintiff described only medication treatment for her physical symptoms,
16   including “sometimes” taking ibuprofen, and denied more aggressive forms of
17   treatment such as surgery. AR 37, 39, 47, 342. See Meanel v. Apfel, 172 F.3d
18   1111, 1114 (9th Cir. 1999) (ALJ properly considered physician’s failure to
19   prescribe, and claimant’s failure to request, medical treatment commensurate
20   with the “supposedly excruciating pain” alleged); see also Hanes v. Colvin,
21   651 F. App’x 703, 705 (9th Cir. 2016) (credibility determination supported in
22   part by evidence of conservative treatment plan, which consisted primarily of
23   minimal medication, limited injections, physical therapy, and gentle exercise).
24   The ALJ’s finding regarding conservative treatment was a clear and
25   convincing reason to discount Plaintiff’s statements of a disabling condition.
26   See Tommasetti, 533 F.3d at 1040; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir.
27   1989) (finding that the claimant’s allegations of persistent, severe pain and
28   discomfort were belied by conservative treatment).
                                            13
 1         Third, the ALJ noted that medical source opinions supported significant
 2   work capacity, and primary care examination notes reflected no findings of
 3   specific functional limitation in Plaintiff’s ability to work. AR 24-25. As
 4   explained, Dr. Giris concluded Plaintiff could perform a range of medium
 5   work, and the State Agency reviewers reached a similar conclusion. AR 66-68,
 6   79-81, 345-46. Accordingly, this final reason is supported by substantial
 7   evidence. See Willens v. Berryhill, 709 F. App’x 867, 868 (9th Cir. 2017) (ALJ
 8   properly rejected claimant’s credibility in part because “no physician made an
 9   assessment that [claimant] was disabled”); Sherman v. Colvin, 582 F. App’x
10   745, 748 (9th Cir. 2014) (credibility determination supported in part because of
11   a lack of restrictions on claimant’s activities).
12         The Court finds the ALJ provided sufficiently specific, clear, and
13   convincing reasons for discounting Plaintiff’s symptom testimony, specifically,
14   the conflict with objective medical evidence and other evidence in the record,
15   which cannot be the only ground, Plaintiff’s conservative treatment, and
16   medical source opinions supporting ability to perform significant range of
17   work, in discounting Plaintiff’s subjective symptom testimony. Those grounds,
18   together, are sufficient to affirm the ALJ’s decision on the issue.
19                                            V.
20                                         ORDER
21         IT THEREFORE IS ORDERED that Judgment be entered affirming
22   the decision of the Commissioner and dismissing this action with prejudice.
23
24   Dated: October 17, 2018
25
                                                   ______________________________
26
                                                   JOHN D. EARLY
27                                                 United States Magistrate Judge
28
                                              14
